


Exhibit 10.30

 

SERVICEMASTER GLOBAL HOLDINGS, INC.
STOCK INCENTIVE PLAN

 

Article I


PURPOSE

 

ServiceMaster Global Holdings, Inc. has established this stock incentive plan to
foster and promote its long-term financial success.  Capitalized terms have the
meaning given in Article XII.

 

Article II


POWERS OF THE BOARD

 

Section 2.1            Power to Grant Awards.  The Board shall select Employees
to receive Awards.  The Board shall also determine from time to time whether
Eligible Directors (or classes or categories of Eligible Directors) shall
receive Director Share Awards.  The Board shall determine the terms of each
Award, consistent with the Plan.

 

Section 2.2            Administration.  The Board shall be responsible for the
administration of the Plan.  The Board may prescribe, amend and rescind
rules and regulations relating to the administration of the Plan, provide for
conditions and assurances it deems necessary or advisable to protect the
interests of the Company and make all other determinations necessary or
advisable for the administration and interpretation of the Plan.  Any authority
exercised by the Board under the Plan shall be exercised by the Board in its
sole discretion.  Determinations, interpretations or other actions made or taken
by the Board under the Plan shall be final, binding and conclusive for all
purposes and upon all persons.

 

Section 2.3            Delegation by the Board.  All of the powers, duties and
responsibilities of the Board specified in this Plan may be exercised and
performed by any duly constituted committee thereof to the extent authorized by
the Board to exercise and perform such powers, duties and responsibilities, and
any determination, interpretation or other action taken by such committee shall
have the same effect hereunder as if made or taken by the Board.

 

--------------------------------------------------------------------------------


 

Article III


SHARES SUBJECT TO PLAN

 

Section 3.1            Number.  The maximum number of shares of Common Stock
that may be issued under the Plan or be subject to Awards may not exceed
12,445,000 shares.  The shares of Common Stock to be delivered under the Plan
may consist, in whole or in part, of authorized but unissued Common Stock that
are not reserved for any other purpose.

 

Section 3.2            Canceled, Terminated or Forfeited Awards.  If any Award
or portion thereof is for any reason forfeited, canceled or otherwise terminated
without exercise, the Common Stock subject to such Award or portion thereof
shall again be available for grant under the Plan.

 

Section 3.3            Adjustment in Capitalization.  If and to the extent
necessary or appropriate to reflect any Common Stock dividend, extraordinary
dividend, stock split or share combination or any recapitalization, merger,
consolidation, exchange of shares, spin-off liquidation or dissolution of the
Company or other similar transaction affecting the Common Stock, the Board shall
proportionately adjust the number of shares of Common Stock available for
issuance under the Plan and the number, class, exercise price or other terms of
any outstanding Award and/or make other provisions with respect to the holder or
holders of an outstanding Award.

 

Article IV


STOCK PURCHASE OR GRANT

 

Section 4.1            Awards and Administration.  The Board may offer and sell
or otherwise grant Common Stock to Participants at such time or times and
subject to such conditions as it shall determine, the terms of which shall be
set forth in a Subscription Agreement.

 

Section 4.2            Minimum Purchase Price.  Unless otherwise determined by
the Board, the purchase price for any Common Stock to be offered and sold
pursuant to this Article IV shall not be less than the Fair Market Value on the
Grant Date.

 

Section 4.3            Payment.  Unless otherwise determined by the Board, the
purchase price with respect to any Common Stock offered and sold pursuant to
this Article IV shall be paid in cash or other readily available funds
simultaneously with the closing of the purchase of such Common Stock.

 

2

--------------------------------------------------------------------------------


 

Article V


TERMS OF OPTIONS

 

Section 5.1            Grant of Options.  The Board may grant Options to
Participants at such time or times as it shall determine.  Options granted
pursuant to the Plan will not be “incentive stock options” as defined in the
Code.  Each Option granted to a Participant shall be evidenced by an Option
Agreement that shall specify the number of shares of Common Stock that may be
purchased pursuant to such Option, the exercise price at which shares of Common
Stock may be purchased pursuant to such Option, the duration of such Option (not
to exceed the tenth anniversary of the Grant Date), and such other terms as the
Board shall determine.

 

Section 5.2            Exercise Price.  The exercise price per share of Common
Stock to be purchased upon exercise of an Option shall not be less than the Fair
Market Value on the Grant Date.

 

Section 5.3            Vesting and Exercise of Options.  Options shall become
vested or exercisable in accordance with the vesting schedule or upon the
attainment of such performance criteria as shall be specified by the Board on or
before the Grant Date.  The Board may accelerate the vesting or exercisability
of any Option, all Options or any class of Options at any time and from time to
time.

 

Section 5.4            Payment.  The Board shall establish procedures governing
the exercise of Options, which procedures shall generally require that prior
written notice of exercise be given and that the exercise price (together with
any required withholding taxes or other similar taxes, charges or fees) be paid
in full in cash, cash equivalents or other readily available funds at the time
of exercise.  Notwithstanding the foregoing, on such terms as the Board may
establish from time to time following a Public Offering (i) the Board may permit
a Participant to tender any Common Stock such Participant has owned for at least
six months and one day for all or a portion of the applicable exercise price or
minimum required withholding taxes, and (ii) the Board may authorize the Company
to establish a broker-assisted exercise program.  In connection with any Option
exercise, the Company may require the Participant to furnish or execute such
other documents as it shall reasonably deem necessary to (a) evidence such
exercise, (b) determine whether registration is then required under the U.S.
federal securities laws or similar non-U.S. laws, or (c) comply with or satisfy
the requirements of the U.S. federal securities laws, applicable state or
non-U.S. securities laws or any other law.  As a condition to the exercise of
any Option before a Public Offering, a Participant shall enter into a
Subscription Agreement.

 

3

--------------------------------------------------------------------------------


 

Article VI


TERMINATION OF EMPLOYMENT

 

Section 6.1            Expiration of Options Following Termination of
Employment.  Unless otherwise determined by the Board on or before the Grant
Date, if a Participant’s employment with the Company terminates, such
Participant’s Options shall be treated as follows:

 


(A)           ANY UNVESTED OPTIONS SHALL TERMINATE EFFECTIVE AS OF SUCH
TERMINATION OF EMPLOYMENT (DETERMINED WITHOUT REGARD TO ANY STATUTORY OR DEEMED
OR EXPRESS CONTRACTUAL NOTICE PERIOD); PROVIDED THAT IF THE EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY IS TERMINATED IN A SPECIAL TERMINATION (I.E., BY
REASON OF THE EMPLOYEE’S DEATH OR DISABILITY), ANY UNVESTED OPTIONS HELD BY THE
EMPLOYEE THAT BY THEIR TERMS WOULD VEST SOLELY BASED ON CONTINUED EMPLOYMENT
SHALL IMMEDIATELY VEST AS OF THE EFFECTIVE DATE OF SUCH SPECIAL TERMINATION;


 


(B)           EXCEPT IN THE CASE OF A TERMINATION FOR CAUSE, VESTED OPTIONS
SHALL REMAIN EXERCISABLE THROUGH THE EARLIEST OF (I) THE NORMAL EXPIRATION DATE,
(II) THE THREE-MONTH ANNIVERSARY OF THE EFFECTIVE DATE OF THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT (DETERMINED WITHOUT REGARD TO ANY STATUTORY OR DEEMED
OR EXPRESS CONTRACTUAL NOTICE PERIOD), (III) THE ONE-YEAR ANNIVERSARY IN THE
CASE OF A SPECIAL TERMINATION OR A RETIREMENT AT NORMAL RETIREMENT AGE OR
LATER), AND (IV) ANY CANCELLATION PURSUANT TO SECTION 7.1; AND


 


(C)           IN THE CASE OF A TERMINATION FOR CAUSE, ANY AND ALL OPTIONS HELD
BY SUCH PARTICIPANT (WHETHER OR NOT THEN VESTED OR EXERCISABLE) SHALL TERMINATE
IMMEDIATELY UPON SUCH TERMINATION OF EMPLOYMENT.


 

Section 6.2            Certain Rights upon Termination of Employment Prior to a
Public Offering.  Each Subscription Agreement shall provide that the Company and
one or more of the Investors shall have successive rights prior to a Public
Offering to purchase all or any portion of a Participant’s Common Stock upon any
termination of employment (determined without regard to any statutory or deemed
or express contractual notice period), at such time and at a purchase price per
share equal to the Fair Market Value as of the date specified in the
Subscription Agreement (or, if the Participant’s employment termination
qualifies as a termination for Cause, for a purchase price per share equal to
the lesser of (i) the Fair Market Value as of the date specified in the
Subscription Agreement and (ii) such Participant’s per share purchase price). 
The Board may provide in a Subscription Agreement that following a Participant’s
Special Termination,

 

4

--------------------------------------------------------------------------------


 

retirement at or after normal retirement age or termination of employment by the
Company without Cause in each case prior to a Public Offering, such Participant
may require the Company to repurchase all (but not less than all) of such
Participant’s Common Stock (but excluding any shares acquired on exercise of an
Option), at such time and at a purchase price per share equal to the Fair Market
Value as of the date specified in the Subscription Agreement, subject to the
Company having the ability to do so under the terms of its financing agreements.

 

Article VII


CHANGE IN CONTROL

 

Section 7.1            Accelerated Vesting and Payment.  Except as otherwise
provided in this Article VII, and unless otherwise provided in the Award
Agreement, upon a Change in Control, (a) each Award that by its terms would
otherwise vest based solely on continued employment shall vest in full in
connection with such Change in Control and each other Award shall, to the extent
it has not or will not by its terms vest before or in connection with such
Change in Control, be canceled, and (b) the holder of any vested Award
(including any Award that vests in connection with such Change in Control) shall
be entitled to receive, in complete satisfaction of such Award, a payment in
cash or readily marketable securities in an amount or with a value equal to the
number of shares of Common Stock covered by such vested Award times the excess,
if any, of the Change in Control Price over any applicable exercise price or
reference price, if any, for such Award.

 

Section 7.2            Alternative Award.  No cancellation, acceleration or
other payment shall occur with respect to any Award or class or type of Award if
the Board reasonably determines in good faith, prior to the occurrence of a
Change in Control, that such Award shall be honored or assumed, or new rights
substituted therefor following the Change in Control (such honored, assumed or
substituted award, an “Alternative Award”); provided that any Alternative Award
must:

 


(A)           GIVE THE PARTICIPANT WHO HELD SUCH AWARD RIGHTS AND ENTITLEMENTS
SUBSTANTIALLY EQUIVALENT TO OR BETTER THAN THE RIGHTS AND TERMS APPLICABLE UNDER
SUCH AWARD, INCLUDING, BUT NOT LIMITED TO, AN IDENTICAL OR BETTER EXERCISE AND
VESTING SCHEDULE, IDENTICAL OR BETTER TIMING AND METHODS OF PAYMENT AND, IF THE
ALTERNATIVE AWARD OR THE SECURITIES UNDERLYING IT ARE NOT PUBLICLY-TRADED,
IDENTICAL OR BETTER RIGHTS FOLLOWING A TERMINATION OF EMPLOYMENT TO REQUIRE THE
COMPANY OR THE ACQUIROR IN SUCH CHANGE IN

 

5

--------------------------------------------------------------------------------


 


CONTROL TO REPURCHASE THE ALTERNATIVE AWARD OR SECURITIES UNDERLYING SUCH
ALTERNATIVE AWARD; AND


 


(B)           HAVE TERMS SUCH THAT IF, WITHIN TWO YEARS FOLLOWING A CHANGE IN
CONTROL, A PARTICIPANT’S EMPLOYMENT IS INVOLUNTARILY OR CONSTRUCTIVELY
TERMINATED (OTHER THAN FOR CAUSE), SUCH ALTERNATIVE AWARD SHALL IMMEDIATELY VEST
IN FULL AND SUCH PARTICIPANT SHALL RECEIVE A CASH PAYMENT EQUAL TO THE EXCESS
(IF ANY) OF THE FAIR MARKET VALUE OF THE STOCK SUBJECT TO THE ALTERNATIVE AWARD
ON THE DATE OF SURRENDER OVER THE PRICE THAT SUCH PARTICIPANT WOULD BE REQUIRED
TO PAY TO EXERCISE SUCH ALTERNATIVE AWARD OR SHALL HAVE AN IMMEDIATE RIGHT TO
EXERCISE SUCH ALTERNATIVE AWARD AND RECEIVE SHARES THAT ARE THEN PUBLICLY
TRADED.


 

Section 7.3            Limitation of Benefits.  If, whether as a result of
accelerated vesting, the grant of an Alternative Award or otherwise, a
Participant would receive any payment, deemed payment or other benefit as a
result of the operation of Section 7.1 or Section 7.2 that, together with any
other payment, deemed payment or other benefit a Participant may receive under
any other plan, program, policy or arrangement, would constitute an “excess
parachute payment” under section 280G of the Code, then, notwithstanding
anything in this Plan to the contrary, the payments, deemed payments or other
benefits such Participant would otherwise receive under Section 7.1 or
Section 7.2 shall be reduced to the extent necessary to eliminate any such
excess parachute payment and such Participant shall have no further rights or
claims with respect thereto.  If the preceding sentence would result in a
reduction of the payments, deemed payments or other benefits a Participant would
otherwise receive in more than an immaterial amount, the Company will use its
commercially reasonable best efforts to seek the approval of the Company’s
shareholders in the manner provided for in section 280G(b)(5) of the Code and
the regulations thereunder with respect to such reduced payments or other
benefits (if the Company is eligible to do so), so that such payments would not
be treated as “parachute payments” for these purposes (and therefore would cease
to be subject to reduction pursuant to this Section 7.3), and, if seeking such
approval, the Company shall submit all Participants for whom such approval is
sought as a single slate to the shareholders and not individually.  This
Section 7.3 shall cease to apply if the stock of the Company or any direct or
indirect parent or subsidiary of the Company becomes readily tradable on an
established securities market or otherwise within the meaning of 26 CFR
1.280G-1, Q/A-6.

 

6

--------------------------------------------------------------------------------


 

Article VIII


DEFERRED SHARE UNITS

 

The Board may provide for the grant of Deferred Share Units to Participants at
such time or times and subject to such conditions as it shall determine.  No
shares of Common Stock will be issued at the time an award of Deferred Share
Units is made and the Company shall not be required to set aside a fund for the
payment of any such award.

 

Article IX


DIRECTOR SHARE AWARDS

 

Director Share Awards may have such terms as the Board shall determine from time
to time, and may be granted as part of the retainer or other fees payable to an
Eligible Director or as part of an arrangement that permits the deferral of
payment of such fees, on a mandatory or elective basis, into the right to
receive Common Stock and distributions thereon in the future (or a cash payment
measured by reference to the value thereof).

 

Article X


AUTHORITY TO VARY TERMS OR ESTABLISH LOCAL JURISDICTION PLANS

 

The Board may vary the terms of Awards to be granted under the Plan, or
establish sub-plans under this Plan to authorize the grant of awards that have
additional or different terms or features from those otherwise provided for in
the Plan, if and to the extent the Board determines necessary or appropriate to
permit the grant of awards that are best suited to further the purposes of the
Plan and to comply with applicable securities laws in a particular jurisdiction
or provide terms appropriately suited for Employees in such jurisdiction in
light of the tax laws of such jurisdiction while being as consistent as
otherwise possible with the terms of Awards under the Plan; provided that this
Article X shall not be deemed to authorize any increase in the number of Common
Stock available for issuance under the Plan set forth in Section 3.1.

 

7

--------------------------------------------------------------------------------


 

Article XI


AMENDMENT, MODIFICATION, AND TERMINATION OF THE PLAN

 

The Board may terminate or suspend the Plan at any time, and may amend or modify
the Plan from time to time.  No amendment, modification, termination or
suspension of the Plan shall in any manner adversely affect any Award
theretofore granted under the Plan without the consent of the Participant
holding such Award or the consent of a majority of Participants holding similar
Awards (such majority to be determined based on the number of shares covered by
such Awards).  Shareholder approval of any such amendment, modification,
termination or suspension shall be obtained to the extent mandated by applicable
law, or if otherwise deemed appropriate by the Board.

 

Article XII


DEFINITIONS

 

Section 12.1          Definitions.  Whenever used herein, the following terms
shall have the respective meanings set forth below:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such first
Person; provided that a director, member of management or other Employee of the
Company or any of its Subsidiaries shall not be deemed to be an Affiliate of the
Investors.  For these purposes, “control” (including the terms “controlled by”
and “under common control with”) means the possession, directly or indirectly,
of the power to direct or cause the direction of the management policies of a
Person by reason of ownership of voting securities, by contract or otherwise.

 

“Alternative Award” has the meaning given in Section 7.2.

 

“Award” means an Option, a Deferred Share Unit, a Director Share Award or an
offer and sale or grant of Common Stock pursuant to Article IV, in each case
granted pursuant to the terms of the Plan.

 

8

--------------------------------------------------------------------------------


 

“Award Agreement” means a Subscription Agreement, an Option Agreement or any
other agreement evidencing an Award.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means, unless otherwise provided in the Award Agreement, any of the
following:  (i) the Participant’s commission of a crime involving fraud, theft,
false statements or other similar acts or commission of any crime that is a
felony (or a comparable classification in a jurisdiction that does not use these
terms); (ii) the Participant’s willful and material or grossly negligent failure
to perform his or her material employment-related duties for the Company and its
Subsidiaries; (iii) the Participant’s material violation of any material Company
policy as in effect from time to time; (iv) the Participant’s engaging in any
willful act or making any public statement that impairs, impugns, denigrates,
disparages or negatively reflects upon the name, reputation or business
interests of the Company or its Subsidiaries; (v) the Participant’s material
breach of any Award Agreement, employment agreement, or noncompetition,
nondisclosure or nonsolicitation agreement to which the Participant is a party
or by which the Participant is bound or (vi) the Participant’s engaging in any
wrongful conduct injurious or detrimental to the Company or its any of its
Subsidiaries. The determination as to whether “Cause” has occurred shall be made
by the Board, which shall have the authority to waive the consequences under the
Plan of the existence or occurrence of any of the events, acts or omissions
constituting “Cause.”  A termination for Cause shall be deemed to include a
determination following a Participant’s termination of employment for any reason
if the circumstances existing prior to such termination would have entitled the
Company or one of its Subsidiaries to have terminated such Participant’s
employment for Cause.

 

“CD&R Investors” means, collectively, (i) Clayton, Dubilier & Rice Fund VII,
L.P., (ii) Clayton, Dubilier & Rice Fund VII (Co-Investment), L.P., (iii) CDR
SVM Co-Investor L.P., (iv) CD&R Parallel Fund VII, L.P., and (v) CDR SVM
Co-Investor No. 2 L.P.

 

“Change in Control” means the first to occur of the following events after the
Effective Date:

 

9

--------------------------------------------------------------------------------

 

(i)  the acquisition by any person, entity or “group” (as defined in
Section 13(d) of the Securities Exchange Act of 1934, as amended) of beneficial
ownership of 50% or more of the combined voting power of the Company’s then
outstanding voting securities, other than any such acquisition by the Company,
any of its Subsidiaries, any employee benefit plan of the Company or any of its
Subsidiaries, or by the Investors, or any Affiliates of any of the foregoing;

 

(ii)  the merger, consolidation or other similar transaction involving the
Company, as a result of which persons who were stockholders of the Company
immediately prior to such merger, consolidation, or other similar transaction do
not, immediately thereafter, own, directly or indirectly, more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the merged or consolidated company;

 

(iii)  within any 24-month period, the persons who were directors of the Company
at the beginning of such period (the “Incumbent Directors”) shall cease to
constitute at least a majority of the Board, provided that any director elected
or nominated for election  to the Board by any Investor or a majority of the
Incumbent Directors then still in office shall be deemed to be an Incumbent
Director for purposes of this clause (iii); or

 

(iv)  the sale, transfer or other disposition of all or substantially all of the
assets of the Company to one or more persons or entities that are not,
immediately prior to such sale, transfer or other disposition, Affiliates of the
Company.

 

10

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, a Public Offering shall not constitute a Change
in Control.

 

“Change in Control Price” means the price per share of Common Stock offered in
conjunction with any transaction resulting in a Change in Control.  If any part
of the offered price is payable other than in cash, the Change in Control price
shall be determined in good faith by the Board as constituted immediately prior
to the Change in Control.

 

“Code” means the United States Internal Revenue Code of 1986, as amended, and
any successor thereto.

 

“Common Stock” means the common stock, par value U.S. $.01 per share, of the
Company.

 

“Company” means ServiceMaster Global Holdings, Inc., a Delaware corporation, and
any successor thereto, and, for purposes of determining the status of a
Participant’s employment with the “Company” shall include the Company’s
Subsidiaries.

 

“Deferred Share Unit” means the right granted pursuant to the Plan to receive a
share of Common Stock and distributions thereon in the future.

 

“Director Share Award” means an award pursuant to Article IX to an Eligible
Director of Common Stock, an Option or similar Award, a right to receive Common
Stock or a payment measured by reference thereto and distributions thereon.

 

“Disability” means, unless otherwise provided in an Award Agreement, a
Participant’s long-term disability within the meaning of the long-term
disability insurance plan or program of the Company or any Subsidiary then
covering the Participant, or in the absence of such a plan or program, as
determined by the Board.  The Board’s reasoned and good faith judgment of
Disability shall be final and shall be based on such competent medical evidence
as shall be presented to it by the Participant or by any

 

11

--------------------------------------------------------------------------------


 

physician or group of physicians or other competent medical expert employed by
the Participant or the Company to advise the Board.

 

“Effective Date” has the meaning given in Section 13.10.

 

“Eligible Director” means a member of the Board other than an employee or
officer of the Company or any of its Subsidiaries.

 

“Employee” means any executive, officer or other employee of the Company or any
Subsidiary.

 

“Fair Market Value” means, as of any date of determination prior to a Public
Offering, the per share fair market value on such date of a share of Common
Stock as determined in good faith by the Board.  In making a determination of
Fair Market Value, the Board shall give due consideration to such factors as it
deems appropriate, including, but not limited to, the earnings and other
financial and operating information of the Company in recent periods, the
potential value of the Company as a whole, the future prospects of the Company
and the industries in which it competes, the history and management of the
Company, the general condition of the securities markets, the fair market value
of securities of companies engaged in businesses similar to those of the
Company, and any recent valuation of the Common Stock that shall have been
performed by an independent valuation firm (although nothing herein shall
obligate the Board to obtain any such independent valuation).  The determination
of Fair Market Value will not give effect to any restrictions on transfer of the
Common Stock or take into account any control premium, but shall be determined
taking into account the fact that such shares would represent a minority
interest in the Company and are illiquid.  Following a Public Offering, “Fair
Market Value” shall mean, as of any date of determination, the mid-point between
the high and the low trading prices for such date per share of Common Stock as
reported on the principal stock exchange on which the shares of Common Stock are
then listed.

 

“Grant Date” means, with respect to any Award, the date as of which such Award
is granted pursuant to the Plan.

 

12

--------------------------------------------------------------------------------


 

“Investor” means any of (i) BAS Capital Funding Corporation, BACSVM-A, L.P. and
Bank of America Capital Investors V, L.P., (ii) Citigroup Capital Partners II
2007 Citigroup Investment, L.P., Citigroup Capital Partners II Employee Master
Fund, L.P., Citigroup Capital Partners II Onshore, L.P., Citigroup Capital
Partners II Cayman Holdings, L.P. and CPE Co-Investment (ServiceMaster) LLC,
(iii) the CD&R Investors, (iv) J.P. Morgan Ventures Corporation, (vi) any
Affiliate of any of the foregoing that acquires shares of Common Stock, and
(vii) any successor in interest to any thereof.

 

“Option” means the right granted pursuant to the Plan to purchase one share of
Common Stock.

 

“Option Agreement” means an agreement between the Company and a Participant
embodying the terms of any Options granted pursuant to the Plan and in the form
approved by the Board from time to time for such purpose.

 

“Participant” means any Employee or Eligible Director who is granted an Award.

 

“Person” means any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

 

“Plan” means this ServiceMaster Global Holdings, Inc. Stock Incentive Plan.

 

“Public Offering” means the first day as of which (i) sales of Common Stock are
made to the public in the United States pursuant to an underwritten public
offering of the Common Stock, (ii) Common Stock is otherwise listed for trading
on a nationally recognized securities exchange, or (iii) the Board has
determined that shares of the Common Stock otherwise have become publicly-traded
for this purpose.

 

13

--------------------------------------------------------------------------------


 

“Special Termination” means a termination by reason of the Participant’s death
or Disability.

 

“Subscription Agreement” means a stock subscription agreement between the
Company and a Participant embodying the terms of any stock purchase made
pursuant to the Plan and in the form approved by the Board from time to time for
such purpose.

 

“Subsidiary” means any corporation, limited liability company or other entity, a
majority of whose outstanding voting securities is owned, directly or
indirectly, by the Company.

 

Section 12.2           Gender and Number.  Except when otherwise indicated by
the context, words in the masculine gender used in the Plan shall include the
feminine gender, the singular shall include the plural, and the plural shall
include the singular.

 

Article XIII


MISCELLANEOUS PROVISIONS

 

Section 13.1           Nontransferability of Awards.  Except as otherwise
provided herein or as the Board may permit on such terms as it shall determine,
no Awards granted under the Plan may be sold, transferred, pledged, assigned,
hedged, encumbered or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution.  All rights with respect to Awards
granted to a Participant under the Plan shall be exercisable during the
Participant’s lifetime by such Participant only (or, in the event of the
Participant’s Disability, such Participant’s legal representative).  Following a
Participant’s death, all rights with respect to Awards that were outstanding at
the time of such Participant’s death and have not terminated shall be exercised
by his designated beneficiary or by his estate in the absence of a designated
beneficiary.

 

Section 13.2           Tax Withholding.  The Company or the Subsidiary employing
a Participant shall have the power to withhold up to the minimum statutory
requirement, or to require such Participant to remit to the Company or such
Subsidiary, an amount sufficient to satisfy all U.S. federal, state, local and
any non-U.S. withholding tax or other governmental tax, charge or fee
requirements in respect of any Award granted under the Plan.

 

14

--------------------------------------------------------------------------------


 

Section 13.3           Beneficiary Designation.  Pursuant to such rules and
procedures as the Board may from time to time establish, a Participant may name
a beneficiary or beneficiaries (who may be named contingently or successively)
by whom any right under the Plan is to be exercised in case of such
Participant’s death.  Each designation will revoke all prior designations by the
same Participant, shall be in a form reasonably prescribed by the Board, and
will be effective only when filed by the Participant in writing with the Board
during his lifetime.

 

Section 13.4           No Guarantee of Employment or Participation.  Nothing in
the Plan or in any agreement granted hereunder shall interfere with or limit in
any way the right of the Company or any Subsidiary to terminate any
Participant’s employment or retention at any time, or confer upon any
Participant any right to continue in the employ or retention of the Company or
any Subsidiary.  No Employee or Eligible Director shall have a right to be
selected as a Participant or, having been so selected, to receive any Awards.

 

Section 13.5           No Limitation on Compensation; No Impact on Benefits. 
Nothing in the Plan shall be construed to limit the right of the Company or any
Subsidiary to establish other plans or to pay compensation to its Employees or
Eligible Directors, in cash or property, in a manner that is not expressly
authorized under the Plan.  Except as may otherwise be specifically and
unequivocally stated under any employee benefit plan, policy or program, no
amount payable in respect of any Award shall be treated as compensation for
purposes of calculating a Participant’s rights under any such plan, policy or
program.  The selection of an Employee as a Participant shall neither entitle
such Employee to, nor disqualify such Employee from, participation in any other
award or incentive plan.

 

Section 13.6           No Voting Rights.  Except as otherwise required by law,
no Participant holding any Awards granted under the Plan shall have any right in
respect of such Awards to vote on any matter submitted to the Company’s
stockholders until such time as the shares of Common Stock underlying such
Awards have been issued, and then, subject to the voting restrictions contained
in the Subscription Agreement.

 

Section 13.7           Requirements of Law.  The granting of Awards and the
issuance of shares of Common Stock pursuant to the Plan shall be subject to all
applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.  No
Awards shall be granted under the Plan, and no Common Stock shall be issued
under the Plan, if such grant or issuance would result in a violation of
applicable law, including U.S. federal securities laws and any applicable state
or non-U.S. securities laws.

 

15

--------------------------------------------------------------------------------


 

Section 13.8           Freedom of Action.  Nothing in the Plan or any Award
Agreement evidencing an Award shall be construed as limiting or preventing the
Company or any Subsidiary from taking any action that it deems appropriate or in
its best interest (as determined in its sole and absolute discretion) and no
Participant (or person claiming by or through a Participant) shall have any
right relating to the diminishment in the value of any Award as a result of any
such action.

 

Section 13.9           Unfunded Plan; Plan Not Subject to ERISA.  The Plan is an
unfunded plan and Participants shall have the status of unsecured creditors of
the Company.  The Plan is not intended to be subject to the Employee Retirement
Income and Security Act of 1974, as amended.

 

Section 13.10         Term of Plan.  The Plan shall be effective as of
November 20, 2007, (the “Effective Date”) and shall continue in effect, unless
sooner terminated pursuant to Article XI, until the tenth anniversary of such
date.  The provisions of the Plan shall continue thereafter to govern all
outstanding Awards.

 

Section 13.11         Governing Law.  The Plan, and all agreements hereunder,
shall be governed by and construed in accordance with the law of the State of
Delaware regardless of the application of rules of conflict of law that would
apply the laws of any other jurisdiction.

 

16

--------------------------------------------------------------------------------
